         Case 1:20-cv-05614-AKH Document 25 Filed 07/22/20 Page 1 of 3




AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
Attorney for Respondents
By:    ALLISON ROVNER
       Assistant United States Attorney
86 Chambers Street, yd Floor
New Yark, New York 10007
Telephone: (212) 637-2691
Facsimile: (212) 637-2686
E-mail: allison.rovner@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MICHA EL COHEN,

                Petitioner,
                                                   No . 20 Civ. 5614 (AKH)
                        V.

 WILLIAM BARR, in his official capacity as
 Attorney General of the United States,
 MICHAEL CARVAJAL, in his official
 capacity as Director of the Bureau of Prisons,
 JAM ES PETRUCCI, in his official capacity
 as Warden of the Federal Correctional
 Institution, Otisville,

                Respondents.


                              DECLARATION OF ADAM JOHNSON

        I.     I am currently employed by the Federal Bureau of Prisons ("BOP"), as a Dep uty

Regional Counsel for the Northeast Regional Office. I began working for the BOP in August

200 I and assumed my current position in December 2019.

       2.      I submit this declaration in connection with respondents' opposition to

petitioner 's motion for a temporary restraining order in this case. I base this declaration on my

personal knowledge, my review of BOP records to which I have access as part of my du ties and

responsibilities, and my communications with BOP employees.
          Case 1:20-cv-05614-AKH Document 25 Filed 07/22/20 Page 2 of 3




        3.      Michael Cohen was taken into secure custody and returned to FCI Otisville on

July 9, 2020.

        4.      Pursuant to BOP policies and procedures to reduce the risk that inmates in

custody will be infected by COVID-19, new inmates entering federal prison facilities are

quarantined for approximately 14 days, during which time their movement is significantly

restricted. In general, at the conclusion of the 14-day period, if the inmate tests negative, he or

she will enter the general population.

         5.     Although Cohen was initially placed in the Special Housing Unit ("SHU ") on July

9, 2020, due to space limitations, by the next morning he was transferred to Unit E, which is the

COVI0-19 quarantine unit at FCI Otisville. Cohen was placed in the quarantine unit, as are all

new inmates, for the protection of the prison 's inmate population.

         6.     FCl Otisville has indicated that Cohen will be tested for COVTD-19 on July 24. If

his test resu lts are negative, he will be released into the general population.

         7.     BOP facilities, including FCI Otisville, are under modified operations due to

COVID-19, which includes, among other things, staggered meals and recreation times to limit

large gatherings, suspension of non-essential visits, required screening of inmates and staff,

quarantine and isolation procedures, provision of face coverings, and increased hygien e and

san itation.

         8.     As of this date, only 2 of the 63 inmates at FCI Otisvi lle assigned to the satellite

camp are considered active COVID-19 cases because they have tested positive for COVID-19.




                                                   2
       Case 1:20-cv-05614-AKH Document 25 Filed 07/22/20 Page 3 of 3




       I, ADAM JOHNSON , pursuant to 28 U.S.C. § 1746, declare under penalty of perjury that

the above statements are true and correct.

Dated : New York, New York
        July 22, 2020




                                                 Deputy Regional Counsel
                                                 BOP




                                             3
